Citation Nr: 0610308	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left lower extremity 
disability manifested by venous insufficiency and venous leg 
ulcers.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
left leg disability.  

In September 2004, the veteran appeared at the RO and 
testified in a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this appeal.  A copy of the transcript has been associated 
with the claims file.  

In April 2005, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
the veteran had filed additional claims, as follows:  
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
residuals of laceration of the left femoral vein during a 
surgical procedure at the VA Medical Center in Gainesville, 
Florida, on April 5, 2004; entitlement to service connection 
for varicose ulcer, varicose veins, venous insufficiency, 
right leg condition, ulcers, ringworm, scars, stomach 
condition, headaches, bowel trouble, nerve damage, hernia, 
and skin condition; and entitlement to VA pension.  These 
claims are again referred to the RO for its appropriate 
consideration.  However, to the extent that the listed 
disabilities are manifestations of the claimed disability of 
the left lower extremity, the Board will address them in this 
decision.  

On March 28, 2006, the veteran's motion to advance his case 
on the docket was received at the Board.  For good cause 
shown, namely severe financial hardship, the motion for 
advancement on the docket was granted by the undersigned on 
March 31, 2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that a left lower extremity 
disability manifested by venous insufficiency and venous leg 
ulcers was first clinically manifest years after the 
veteran's discharge from active service; there is no 
competent evidence to show that his left lower extremity 
disability manifested by venous insufficiency and venous leg 
ulcers is related to active service.  


CONCLUSION OF LAW

A left lower extremity disability manifested by venous 
insufficiency and venous leg ulcers was not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the RO rating decision in April 2003, 
and as explained herein below, the notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in March 2003, July 
2003, and May 2005, the RO advised the veteran of what was 
required to prevail on his claim of service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to send any evidence in his possession that pertains 
to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in April 2003 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  
The general advisements were reiterated in the statement of 
the case issued in April 2004 and the supplemental statement 
of the case issued in January 2006.  These documents, in 
addition to his personal hearing in September 2004 and the 
Board remand in April 2005, provided the veteran opportunity 
to identify or submit any evidence he wished to be considered 
in connection with his appeal.  As such, through the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103.

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in September 2004.  The RO has obtained the 
veteran's service medical records and VA (Gainesville and 
Lake City) medical treatment records.  As for private medical 
records, the veteran submitted medical releases in August 
2005 in order for the RO to obtain treatment records from 
Tallahassee Regional Memorial Hospital, Tallahassee Community 
Hospital, Shands HealthCare, and Dr. Johnson.  The medical 
releases, however, were incomplete, so the RO in a November 
2005 letter requested the veteran resubmit them in complete 
form.  He did not do so, although through his representative 
records from Shands HealthCare, dated in 1998, were received 
into the record.  It is also noted that the RO in a May 2005 
letter requested the veteran to obtain and submit a medical 
article to which a VA nurse (a wound specialist) had referred 
in a September 2004 letter (the article was reportedly 
attached to the nurse's letter).  The veteran did not do so; 
however, the file does contain copies of excerpts from a 
clinical source book entitled Chronic Wound Care, relative to 
venous disease and lower extremity ulcers, which was received 
by the RO in May 2004.  

Furthermore, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA medical examination in July 
2005, specifically to ascertain the nature and etiology of 
the left lower extremity disability.  In short, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In statements and testimony, the veteran claimed that during 
a football game in service in 1972 he injured his left knee, 
along with his right leg.  He also asserted that while in 
service in the Philippines in 1973 and 1974 he had leg sores, 
which he described as fungus and ringworm, and that what were 
scaly lesions in service later developed into ulcers.  The 
veteran claimed that at separation from service he informed 
the doctor about his leg problems and that he continued to 
experience leg problems from that time.  He stated that he 
went to the VA but was told that to receive benefits he had 
show combat-inflicted wounds.  He stated that he also tried 
to cleanse his system and rid it from the sores at a natural 
herbal clinic.  He testified that he had been under medical 
care for his left foot over his adult life, with doctors 
telling him in 1976 and 1977 that he had fungus (these 
records are reportedly unavailable) and in the 1990s that he 
had cellulitis.  

In support of his claim, he submitted statements of a former 
employer, who recalled that the veteran had left leg problems 
at the time he became the veteran's employer in 1991, and a 
former landlord, who recalled that the veteran had left leg 
and sore problems at the time he rented an apartment in 1977-
1978.    

After a careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
left lower extremity disability manifested by venous 
insufficiency and venous leg ulcers that is related to his 
period of active service.

The record indicates that the veteran served on active duty 
from July 1971 to April 1974.  Service medical records show 
that at the time of a physical examination for enlistment 
purposes in February 1971, the lower extremities were 
evaluated as normal.  In October 1972, he was seen in the 
emergency room of the medical center at Keesler Air Force 
Base with complaints of pain in the left knee and right leg.  
It is noted that the statement referring to left knee pain 
was struck through.  He gave a history of having injured his 
right thigh in a football game five days earlier, with 
persistent pain in the thigh since then and difficulty with 
sore muscles when picking up the leg and bending the knee.  
The impression was contusion of the right thigh.  He was put 
on light duty for 24 hours.  In August 1973, the veteran was 
treated for tinea cruris, and in November 1973 he was treated 
for a groin rash.  In April 1974, just prior to separation 
from service, he complained of "ringworm."  The examiner 
observed scaly lesions on the buttocks and thighs, and the 
assessment was probable tinea corporis.  At the time of a 
physical examination for separation purposes in April 1974, 
the veteran on a report of medical history marked the box 
indicating that he had previously had or currently had skin 
disease and cramps in his legs.  In comment to this, an 
examiner indicated that the skin disease referred to 
ringworm, currently being treated, and that the veteran 
reported he had occasional cramps in the right leg.  On the 
physical examination, the lower extremities were evaluated as 
normal.  

Post-service medical records reflect that the veteran was 
seen at the emergency room of a private medical facility 
(Shands at Starke) for left leg cellulitis in August 1998 and 
September 1998.  VA records show that on his first visit in 
August 1999, the veteran gave a history of a left ankle 
fracture in 1989.  He indicated that he had had a small ulcer 
on the medial side of the left ankle at the time, which had 
healed, but that he had a second ulcer on the left lateral 
side for six years, which never healed.  VA records show that 
he has received continuing VA treatment for bilateral 
varicose veins (superficial varicosities on the right and 
larger multiple varicosities on the left) and left lower 
extremity venous stasis and ulcers.  He has also given a 
history of injuries to both legs in service.  In April 2004, 
the veteran underwent vascular surgery, namely left saphenous 
vein stripping and evulsion of left leg varicosities.  In a 
September 2004 letter, a VA nurse (a wound specialist who has 
treated the veteran) stated that the veteran had suffered for 
years with venous insufficiency and venous leg ulcers, which 
he had always said were a result of hurting his knee in a 
football game during service.  The nurse stated that venous 
insufficiency, with venous leg ulcers, may be caused by a 
knee injury.  She referred to an attached article, which in 
fact was not attached to the letter in the file, but the 
claims file does contain copies of excerpts from a clinical 
source book entitled Chronic Wound Care, relative to venous 
disease and lower extremity ulcers.  

In July 2005, the veteran underwent a VA examination for the 
express purpose of determining the nature and etiology of his 
left lower extremity disability.  The physician undertook 
extensive review of the claims file, noting pertinent 
references to the left lower extremity in the service and 
post-service medical records.  The physician related the 
veteran's report of a leg injury and skin lesions in service.  
Following physical examination, the diagnoses were healed 
left medial malleolar ulcers as a result of left greater 
saphenous varicose veins stripping, no evidence of deep vein 
thrombosis, and no sequelae from repaired left femoral vein 
defect occurring during isolation of left greater saphenous 
vein and tributaries.  The physician opined that the 
veteran's bilateral lower extremity varicose veins, and 
particularly the left lower extremity varicose veins and 
subsequent venostasis ulcers, were not the result of or 
related to his military service or any incident therein.  The 
physician furnished rationale, to include the remarks that 
there was no report of a left knee injury in the service and 
that skin problems reported in service did not lead to the 
formation of varicose veins.  Further, it was noted that in 
light of the presence of varicose veins in the right lower 
extremity too, the veteran apparently had a propensity to 
form varicose veins, which was probably due to congenitally 
absent or deficient veins of the lower extremity deep venous 
system or the perforating veins connecting the deep and 
superficial systems.  

Besides the July 2005 opinion, there is no other medical 
opinion of record that directly and unambiguously addresses 
the etiology of the veteran's current left lower extremity 
disability and provides rationale based on a comprehensive 
review of the veteran's medical record.  Thus, the Board 
accords more probative weight to the July 2005 physician's 
opinion, as compared with the nurse's statement in September 
2004 that venous insufficiency, with venous leg ulcers, may 
be caused by a knee injury.  The nurse's statement is, in any 
case, of limited probative value in light of the fact that a 
left knee injury, as reported by the veteran, was not 
substantiated by the service medical records, and the fact 
that such opinion is speculative.  Under 38 C.F.R. § 3.102, 
service connection may not be based on a resort to 
speculation or even remote possibility, and the Court has 
provided additional guidance as to weighing medical opinion 
evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a left lower extremity 
disability manifested by venous insufficiency and venous leg 
ulcers.  Pertinent medical evidence, as described above, 
shows that the veteran's currently demonstrated left lower 
extremity disability was initially manifest years after his 
discharge from service in April 1974, and there is no medical 
opinion of record relating his current condition to his 
period of service.  Indeed, the only complete and unambiguous 
medical opinion addressing the etiological question is 
unfavorable to the claim.

While the veteran believes that he currently suffers a left 
lower extremity disability that had its onset during service, 
and while he has furnished statements of witnesses who recall 
that the veteran had left leg problems as early as 1977, as a 
layperson, he does not have the medical expertise necessary 
to diagnose his condition or give etiology thereof.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current left lower extremity 
disability manifested by venous insufficiency and venous leg 
ulcers became manifest years after his service and has not 
been medically linked to service.  As the preponderance of 
the evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left lower extremity disability 
manifested by venous insufficiency and venous leg ulcers is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


